DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 15-16, 4, 9-11, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCoy et al. 2013/0097973.
McCoy et al. disclose an apparatus seen in Figure 2, which comprises a bottle (12a), comprising: one or more walls (24) and a bottom (30) connected with the walls as seen in Figure 2, the bottom and the walls defining a volume as seen in Figure 2; a neck (22) connected with the one or more walls and including a set of exterior threads (84); a shoulder (80) connecting the one or more walls to the neck; and a lug (88) disposed on the shoulder and including a ramp portion (94) and an upstanding wall (at the end of the ramp portion in clockwise direction forms the upstanding wall in Figure 2), and the ramp portion has a compound configuration in which an inside edge of the ramp portion is offset, in a clockwise respect, from an outside edge of the ramp portion as seen in Figure 2; and, a closure (16) that is releasably connectible to the bottle, the closure comprising: a lower portion (214) including a flange (240) extending inwardly from an interior wall of the lower portion, and the flange resides entirely within the lower portion as seen in Figure 37; and an annular sleeve (212) disposed in the lower portion and including a set of interior threads (224); a plurality of grips (236); an annular lip (228); the lug includes an upper surface that is about parallel to the shoulder as seen in Figure 7; a second lug disposed about 90 degrees apart from the lug as seen in Figure 8; the lug includes an upper surface that is about parallel to the shoulder as seen in Figure 2.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. 2013/0097973 in view of Feldman et al. 7,775,393.
McCoy et al. have taught all the features of the claimed invention except that the closure comprises an upper portion connected to the lower portion and the upper portion comprises a plurality of grip elements. Feldman et al. teach the use of a closure (10) having an upper portion (16) and lower portion (12) with grip elements as seen in Figure 1.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the closure of McCoy et al. to have an upper portion as taught by Feldman et al., in order to provide an ideal portion for easy gripping. 
7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. 2013/0097973.
McCoy et al. have taught all the features of the claimed invention except that the flange is disposed at an angle in a range of about 35 degrees to about 125 degrees relative to an imaginary tangent line touching the lower portion at a location where the flange is attached to the lower portion. McCoy et al. show that the flange is disposed at an angle about 90 degrees. It would have been an obvious matter of design choice to a person of ordinary skill in the art to dispose the flange of McCoy et al. an angle in a range of about 35 degrees to about 125 degrees because applicants have not disclosed that disposing the flange at an angle in a range of about 35 degrees to about 125 degrees provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the flange of McCoy et al., and applicants’ invention, to perform equally well with either the range taught by McCoy et al. or the claimed angle in a range of about 35 degrees to about 125 degrees because both ranges would perform the same function of preventing over-rotation of the ramp. Therefore, it would have been prima facie obvious to modify McCoy et al. to obtain the invention as specified in claim 20 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of McCoy et al.
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McCoy et al. 2013/0097973.
McCoy et al. have taught all the features of the claimed invention except that the flange is located anywhere in a range of about 35 degrees to about 55 degrees apart from the plurality of grip elements. McCoy et al. show that the flange is located at an angle apart from the plurality of grip elements as seen in Figure 37. It would have been an obvious matter of design choice to a person of ordinary skill in the art to locate the flange of McCoy et al. at an angle in a range of about 35 degrees to about 55 degrees because applicants have not disclosed that locating the flange at an angle in a range of about 35 degrees to about 55 degrees provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the flange location of McCoy et al., and applicants’ invention, to perform equally well with either the range taught by McCoy et al. or the claimed flange location at an angle in a range of about 35 degrees to about 55 degrees because both ranges would perform the same function of preventing over-rotation of the ramp. Therefore, it would have been prima facie obvious to modify McCoy et al. to obtain the invention as specified in claim 7 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of McCoy et al.
Allowable Subject Matter
9.	Claims 5-6, 12, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
10.	Applicant's arguments filed 3/17/2022 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. The cited prior art pertains to various apparatus similar to applicants’ apparatus, as claimed.
12.	Applicants' submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/17/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754